DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 36a, 38a, 234,236, and 238.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 220, 224, 226 and 222 have been used to designate different parts or steps in FIG. 5 versus what is shown in Figs. 14 and 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [00115] it recites “as shown in Figure 20” yet there is no Figure 20 in the present Drawings.  Appropriate correction is required.
Claim Objections
Claims 1, 5, 10, 19, 23 and 28 are objected to because of the following informalities: in claim 1, line 5 should be amended to recite --comprisingcumulative water cut-- and step (i) should be reviewed since it recites “returning to step (c) and repeating the processing” yet there is no processing step in step (c).  Claim 5 depends from itself, which is improper.  Based on the dependencies of similar claims 14 and 32, claim 5 has been treated as if it depends from claim 4.  In claim 10 step (h) should be reviewed since it recites “returning to step (b) and repeating the processing” yet there is no processing step in step (b).  In claim 19 step (j) should be reviewed since it recites “returning to step (d) and repeating the processing” yet there is no processing step in step (d).  Claim 23 depends from itself, which is improper.  Based on the dependencies of similar claims 14 and 32, claim 23 has been treated as if it depends from claim 22.  In claim 28 step (j) should be reviewed since it recites “returning to step (d) and repeating the processing” yet there is no processing step in step (d).  Appropriate correction is required.  Further, all claims should be reviewed for similar issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation "the difference" in step (d), the limitation “the natural fracture network” in step (g) and the limitation “the proposed well” in step (j)(2).  Claim 10 recites the limitation “the natural fracture network” in line 7, the limitation "the difference" in step (c), and the limitation “the proposed well” in step (i).  Claim 19 recites both the limitations “the data processing memory computer” and “the natural fracture network” in step (a), the limitation "the difference" in step (e) and the limitation “the proposed well” in step (k).  Claim 28 recites the limitation “the method” in line 6, both the limitations “the data processing memory computer” and “the natural fracture network” in step (a), the limitation "the difference" in step (e) and the limitation “the proposed well” in step (k).  There is insufficient antecedent basis for these limitations in the claims.  Consequently, claims 2-9, 11-18, 20-27 and 29-36 are also rejected under 35 U.S.C. 112(b) as being indefinite since they depend from claims 1, 10, 19 and 28.
Allowable Subject Matter
Claims 1, 10, 19 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 11-18, 20-27 and 29-36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Petukhov (US 2016/0196367 A1) teaches a method of determining a location for drilling a well in a subsurface geological structure of a subsurface hydrocarbon reservoir having existing wells producing fluids comprising hydrocarbons and exhibiting water cut representing water mixed in the fluids being produced, the location being determined indicated by an optimized natural fracture network model of the reservoir, comprising the steps of:
(a) obtaining reservoir parameters representing properties of the subsurface reservoir for processing in a data processing system ¶ [0013] and [0078], the reservoir properties including observed cumulative water cut of the produced fluids during production from the existing wells [0051];
(b) forming a proposed discrete fracture network model [0068] indicating the nature and extent of discrete fractures and fracture flow paths in the reservoir [0070];
(c) performing a reservoir simulation [0079] from the obtained reservoir parameters, and determining simulated cumulative water cut of the fluids [0051];
(d) determining a measure of the difference between simulations and observations [0007];
(e) determining if the determined simulation matches specified production criteria [0007], [0030] and [0069];
(g) adjusting the proposed discrete fracture network model by a genetic algorithm optimization to form another proposed discrete fracture network for optimization of the natural fracture network of the reservoir [0007], [0030] and [0069];

(j) when the determined cumulative water cut from the performed reservoir simulation history match satisfies the specified production criteria,
(1) adjusting the proposed discrete fracture network to conform to the optimized natural fracture network; and
(2) drilling the proposed well at the location indicated by the optimized natural fracture network [0030] and [0069].
Petukhov does not specifically teach a method comprising the steps of:
 (c) performing a reservoir simulation history match from the obtained reservoir parameters to determine simulated cumulative water cut of the fluids;

(e) determining if the determined simulated cumulative water cut from the performed reservoir simulation history match matches specified production criteria;
(f) when the determined simulated cumulative water cut from the performed reservoir simulation history match does not match specified production criteria, determining an amount and type of water cut present in the determined simulated cumulative water cut from the performed reservoir simulation history match; and
(h) performing streamline analysis of fluid flow in the reservoir based on the proposed discrete fracture network and the determined simulated cumulative water cut to identify the fracture flow paths for the fluids in the reservoir.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


11 March 2022